Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP-2017126678).
Regarding claims 1 and 2, Tanaka shows in Figs.2-4 the following elements of applicant’s claim: a pixel (23) that includes a photoelectric conversion section (4) formed on a semiconductor substrate (30) and configured to perform photoelectric conversion based on incident light, a pixel circuit (Fig.2; paragraph 32) configured to generate an image signal according to a charge generated by the photoelectric conversion, and a wiring layer (52, 53) arranged on a surface of the semiconductor substrate and configured to transmit any one of the image signal or a signal applied to the pixel circuit, the surface being different from a surface of the semiconductor substrate on which the incident light is incident (Fig.3); and a polarization section (a polarizing part 51 
Regarding claims 3-4, the limitations therein are shown in Figs.3-4 of Tanaka.
Regarding claim 6, the limitations therein are shown in Figs.2-3 of Tanaka.
Regarding claim 7, the limitations therein are shown in Fig.13 of Tanaka (paragraph 69).
Regarding claim 8, Tanaka discloses (Fig.3) that use of a color filter (7) which selectively transmits color light of either red, green, blue or white (paragraph 26).
Regarding claim 9, the limitations therein are shown in Figs.12-13 of Tanaka.
Regarding claims 10-11, the limitations therein are disclosed in paragraph 26 of Tanaka.
Regarding claims 13 and 15, the limitations therein are shown in Fig.13 of Tanaka.
Regarding claim 16, Tanaka shows in Figs.2-4 the following elements of applicant’s claim: a pixel (23) that includes a photoelectric conversion section (4) formed on a semiconductor substrate (30) and configured to perform photoelectric conversion based on incident light, a pixel circuit (Fig.2; paragraph 32) configured to generate an image signal according to a charge generated by the photoelectric conversion, and a wiring layer (52, 53) arranged on a surface of the semiconductor substrate and configured to transmit any one of the image signal or a signal applied to the pixel circuit, the surface being different from a surface of the semiconductor substrate on which the incident light is incident (Fig.3); a polarization section (a polarizing part 51 comprising a wire gird is disposed between a wiring layer 52, 53 and a semiconductor substrate 30 in which an photoelectric conversion part 4 is formed) that is arranged between the semiconductor substrate and the wiring layer and allows transmission of light in a specific polarization direction among the incident light transmitted through the photoelectric conversion section (paragraphs 42-43, 46-48; Fig.7); and a processing circuit (21) that processes the transmitted image signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP-2017126678).


Regarding claim 5, while Tanaka discloses in paragraph 29 the feature of forming the polarization part using a first wiring pattern (51), it does not specifically mention that the polarization part is formed simultaneously with the wiring layer.  However, the specific scheme utilized to form a polarization part, if not inherent in the device of Tanaka, would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and involving only routine skill in the art.
Regarding claims 12 and 14, the specific type of a filter utilized and the specific polarization direction utilized for the second polarization filter (52b; Fig.13) would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yokogawa (US 10,403,665) is cited for disclosing a solid state imaging device comprising a polarization member has multiple strip-shaped conductive light shielding material layer and slit areas.  Taguchi et al (US 2021/0160463) is cited for disclosing an imaging element comprising pixels and a polarizer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878